Exhibit CREDIT AGREEMENT Dated as of November 18, 2008 among INTERNATIONAL FLAVORS & FRAGRANCES (JAPAN) LTD., as Borrower, INTERNATIONAL FLAVORS & FRAGRANCES INC., as Guarantor, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as Lender TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 SECTION 1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods 10 SECTION 1.03. GAAP 10 SECTION 1.04. Foreign Currency Calculations 10 ARTICLE II TERMS OF THE LOAN 11 SECTION 2.01. The Loan 11 SECTION 2.02. Making the Loan 11 SECTION 2.03. Repayment of the Loan 11 SECTION 2.04. Interest on the Loan 11 SECTION 2.05. Interest Rate Determination, Interest Elections 11 SECTION 2.06. Optional Prepayments of the Loan 12 SECTION 2.07. Increased Costs 12 SECTION 2.08. Illegality 13 SECTION 2.09. Payments and Computations 13 SECTION 2.10. Taxes 13 SECTION 2.11. Use of Proceeds 15 SECTION 2.12. Evidence of Debt 15 ARTICLE III CONDITIONS PRECEDENT TO EFFECTIVE DATE 16 SECTION 3.01. Conditions Precedent to Effective Date 16 ARTICLE IV REPRESENTATIONS AND WARRANTIES 17 SECTION 4.01. Representations and Warranties of the Credit Parties 17 ARTICLE V COVENANTS OF THE BORROWERS 19 SECTION 5.01. Affirmative Covenants 19 SECTION 5.02. Negative Covenants 21 SECTION 5.03. Financial Covenants 23 SECTION 5.04. “Know your customer” checks 24 ARTICLE VI EVENTS OF DEFAULT 24 SECTION 6.01. Events of Default 24 ARTICLE VII GUARANTEE 26 SECTION 7.01. The Guarantee 26 SECTION 7.02. Obligations Unconditional 27 SECTION 7.03. Reinstatement 28 SECTION 7.04. Subrogation; Subordination 28 i SECTION 7.05. Remedies 28 SECTION 7.06. Continuing Guarantee 28 SECTION 7.07. General Limitation on Guarantee Obligations 28 ARTICLE VIII MISCELLANEOUS 29 SECTION 8.01. Amendments, Etc. 29 SECTION 8.02. Notices, Etc. 29 SECTION 8.03. No Waiver; Remedies 29 SECTION 8.04. Costs and Expenses 29 SECTION 8.05. Right of Setoff 30 SECTION 8.06. Binding Effect 30 SECTION 8.07. Assignments and Participations 31 SECTION 8.08. Confidentiality 33 SECTION 8.09. Governing Law 34 SECTION 8.10. Execution in Counterparts 34 SECTION 8.11. Jurisdiction, Etc. 34 SECTION 8.12. Waiver of Jury Trial 35 SECTION 8.13. Patriot Act 35 SCHEDULES Schedule 1.01 - Lending Office Schedule 5.02(a) - Existing Liens Schedule 5.02(e) - Existing Subsidiary Debt EXHIBITS Exhibit A - Form of Note Exhibit B - Form of Assignment and Acceptance Exhibit C - Form of Borrowing Notice Exhibit D - Form of Interest Election Request ii CREDIT AGREEMENT Dated as of November18, 2008 INTERNATIONAL
